Citation Nr: 1100623	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-23 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
sleep apnea.

2.  Entitlement to an initial evaluation in excess of 50 percent 
for schizoaffective disorder.

3.  Entitlement to an evaluation in excess of 30 percent for 
hypothyroidism.

4.  Entitlement to an evaluation in excess of 10 percent for 
right ulnar sensory neuropathy.

5.  Entitlement to a compensable evaluation for scar of the upper 
right eyelid.

6.  Entitlement to a compensable evaluation for tinea corporis.

7.  Entitlement to an effective date earlier than June 16, 2000 
for the grant of service connection for schizoaffective disorder.


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania in December 2006 and June 2007.

The issues of evaluation of service-connected disabilities are 
addressed in the Remand that follows the Order section of this 
decision.


FINDINGS OF FACT

1.  An unappealed rating decision in July 1998 denied service 
connection for a nervous condition, claimed as schizophrenia.

2.  The previously-denied claim was not reopened consequent to 
receipt of service department records.

3.  After the unappealed July 1998 rating decision, the Veteran's 
first formal or informal claim for service connection for a 
psychiatric disorder was received on June 16, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 16, 2000, 
for a grant of service connection for schizoaffective disorder 
are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an earlier effective date for grant of 
service connection for schizoaffective disorder.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided the required 
notice in a letter mailed in May 2007.  Although the letter was 
sent after the initial adjudication of the claim, Board finds 
that there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  

The Board also finds that VA has complied with its duty to assist 
the Veteran in the development of the claim herein decided.  
Neither the Veteran nor his representative has identified any 
outstanding, existing evidence that could be obtained to 
substantiate the claim, and the Board is also unaware of any such 
evidence.  Given that the issue herein decided pertains to 
entitlement to an effective date earlier than June 2000, medical 
examination is not required because the severity of the Veteran's 
symptoms is not relevant to adjudication of the issue.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests a psychosis to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).  

The effective date of an award of service connection based on new 
and material evidence received after a final adjudication will be 
the later of the date entitlement arose or the date of receipt of 
the reopened claim unless the new and material evidence consists 
of service department records, in which case the effective date 
will be the later of the date entitlement arose or the date of 
receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q).

"Claim - Application" means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 C.F.R. § 3.151(a).  However, any 
communication or action indicating an intention to apply for one 
or more benefits under the laws administered by VA from a 
claimant, his or her duly appointed representative, a Member of 
Congress, or some person acting as next friend of the claimant 
who is not sui juris, may be considered an informal claim.  Such 
an informal claim must identify the benefit sought.  38 C.F.R. § 
3.155; Kessel v. West, 13 Vet. App. 9 (1999).  

VA is required to identify and act on an informal claim.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution; 
if the formal claim is received within one year from the date it 
was sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.   38 C.F.R. § 3.155(a).

A finally-adjudicated claim is one that has become final by the 
expiration of one year after the date of notice of disallowance.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  A previous 
determination that is final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  38 
C.F.R. § 3.105(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the matter, 
VA will give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits the evidence must preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  




Analysis

Historically, a September 1998 rating decision by the 
Philadelphia RO denied service connection for a nervous condition 
(schizophrenia) based on a determination the Veteran had not 
submitted a well-grounded claim.  The Veteran was notified of the 
denial by a letter in September 1998 but he did not appeal.  
Further, the Veteran has not asserted the September 1998 rating 
decision is clearly and unmistakably erroneous.  The September 
1998 rating decision is accordingly final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302.

After the unappealed September 1998 rating decision, the Veteran 
filed a VA Form 21-526 (Veteran's Application for Compensation or 
Pension) in April 1999.  The Veteran did not specify the nature 
of the sickness, disease or injury for which the claim was made 
(Line 17); instead, he entered "Please see attached medical 
record and physical certification."  The medical record attached 
consisted of VA inpatient discharge instructions with diagnoses 
of psychiatric disorders (depressive disorder and rule out 
schizoaffective disorder) and physical disorders (hypothyroidism 
and hypercholesterolemia by history).  The RO handled the form as 
a request for increased evaluation of the service-connected 
hypothyroidism and a request for nonservice-connected pension; a 
rating decision in October 1999 increased the evaluation for 
hypothyroidism from 10 percent to 30 percent and deferred the 
question of nonservice-connected pension.  The October 1999 
rating decision did not address the issue of service connection 
for a psychiatric disorder.

In October 1999 the Veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) disagreeing with the 30 percent 
evaluation for hypothyroidism; he also cited psychiatric symptoms 
of currently hearing voices and becoming more paranoid.  The RO 
treated the letter as a reopened claim for increased evaluation, 
not as a Notice of Disagreement (NOD), and in December 1999 
issued a rating decision continuing the 30 percent rating for 
hypothyroidism.

On June 16, 2000, the Veteran filed a VA Form 21-4138 in which he 
specifically requested service connection for mental problems as 
a result of hypothyroidism.  This is the document on which the 
current effective date for service connection for a psychiatric 
disorder is based.

(Following receipt of the June 2000 claim the Philadelphia RO 
issued a rating decision in November 2001 that denied service 
connection for schizoaffective disorder on a direct basis and a 
rating decision in April 2002 that denied service connection for 
schizoaffective disorder as secondary to the service-connected 
sleep apnea.  The Veteran appealed the April 2002 rating decision 
to the Board, which issued a decision in March 2005 denying the 
claim for service connection for schizoaffective disorder to 
include as secondary to sleep apnea.  The Board's decision was 
vacated by the U.S. Court of Appeals for Veterans Claims in July 
2006.  The Board remanded the issue to the RO in December 2006.  
In June 2007 the RO issued the rating decision on appeal that 
granted service connection for schizoaffective disorder on a 
direct basis and assigned an effective date of June 16, 2000).

As a threshold matter, review of the record does not show the 
claim was reopened after the last final denial in September 1998 
due to the receipt of service department records.  Accordingly, 
the proper effective date for service connection is the date 
entitlement arose or the date of receipt of the new claim, 
whichever is later.

The question before the Board is whether any of the 
correspondence from the Veteran during the period between the 
last final denial in September 1998 and the currently-assigned 
effective date of June 16, 2000, constitutes an unresolved claim 
to reopen a claim for service connection warranting adjustment of 
the currently-assigned effective date for service connection.  
For the reasons cited below, the Board finds that neither the 
April 1999 document nor the October 1999 document constitutes 
such a claim.

In regard to the Form 21-526 filed by the Veteran in April 1999, 
the Board notes that before VA can adjudicate a claim for 
benefits, the claimant must identify the benefit sought and 
express some intent to seek it.  Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 (1998).  The 
April 1999 document simply forwarded a VA treatment record for 
multiple disorders without indicating the benefit being sought by 
the Veteran; the RO reasonably considered the document to be a 
request for increased evaluation for the service-connected 
disability rather than a request to reopen a previously-denied 
claim for service connection, and the Veteran did not 
subsequently correct the RO's interpretation.  Thus, the April 
1999 document was not an effective formal or informal claim for 
service connection.

Similarly, the October 1999 document did not give any indication 
of being a request to reopen the previously-denied claim for 
service connection.  The Veteran complained of worsening 
psychiatric symptoms, but did so in the context of justifying a 
higher rating for hypothyroidism (under the rating criteria of 
38 C.F.R. § 4.119, Diagnostic Code 7903, "mental disturbance" 
to include dementia, slowing of thought and depression is among 
the criteria for a 60 percent rating and the 100 percent rating).  
Accordingly, the October 1999 document appears to be a request 
for higher rating rather than a request for service connection.  

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the evidence cited above the Board has carefully 
considered the lay evidence presented by the Veteran in the form 
of his correspondence to VA.

The Veteran's substantive appeal, received in August 2008, 
asserts entitlement to an earlier effective date because the 
Veteran had been hospitalized for psychiatric problems prior to 
2000; he also cites having "numerous appeals going back to 1997 
stating my mental health problems."  However, as noted above the 
effective date of an award for compensation based on a claim 
reopened on a basis other than service department records will be 
the date of receipt of the claim or the date the entitlement 
arose, whichever is later."  Therefore, the fact of diagnosis 
and treatment for a psychiatric disorder prior to receipt of a 
valid claim for service connection does not show entitlement to 
an effective date earlier than receipt of the claim.  

Also, contrary to the Veteran's assertion of "numerous appeals 
going back to 1997" the Board finds no indication in the file of 
an unresolved appeal for service connection for a psychiatric 
disorder prior to June 2000.  

Based on the evidence and analysis above, the Board finds that 
the claim for service connection for a psychiatric disorder was 
finally denied in July 1998 and that there was no pending or 
informal claim between that last final denial and the receipt of 
the instant claim to reopen in June 2000.

The pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  Pursuant 
to that authority, the Board finds that there is no legal basis 
by which an effective date for the grant of service connection 
earlier than June 16, 2000, can be assigned; hence, the claim for 
an earlier effective date must be denied.


ORDER

An effective date earlier than June 16, 2000, for a grant of 
service connection for schizoaffective disorder is denied.


REMAND

The Board has determined that further development is required 
before the Board decides the claims for higher evaluations for 
the service-connected disabilities.

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old for 
an evaluation of the claimant's current condition, VA's duty to 
assist includes providing him with a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 
Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).

In this case, the Veteran's last VA medical examination was 
performed in October 2006.  The Board finds that the last 
examination is too old to serve as a basis for adjudicating the 
current level of severity of his symptoms.  Accordingly, the 
Veteran should be afforded  new medical examinations before the 
Board decides the claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded 
examinations by examiners with sufficient 
expertise to determine the severity of the 
Veteran's service-connected sleep apnea, 
hypothyroidism, right ulnar sensory 
neuropathy, scar of the upper right eyelid, 
tinea corporis and schizoaffective 
disorder.

The examiners should review the claims 
folders before preparing their examination 
reports.

All indicated tests and diagnostics should 
be performed, and the results of such tests 
and diagnostics should be incorporated into 
the examination reports.  

The examiners should record the current 
symptoms of the service-connected 
disabilities in detail, utilizing 
appropriate examination worksheets and 
expressing observations in terms conforming 
to VA's Rating Schedule.  See 38 C.F.R. 
Part IV.

The examiners should particularly note the 
degree to which the service-connected 
disabilities being examined cause 
occupational impairment and impairment in 
activities of daily living.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
adjudicate the Veteran's claims on a de 
novo basis.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a Supplemental Statement of 
the Case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


